Citation Nr: 0602866	
Decision Date: 02/01/06    Archive Date: 02/15/06	

DOCKET NO.  03-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks service 
connection for diabetes mellitus.  Inasmuch as that issue has 
not been developed or certified for appellate review, it is 
not for consideration at this time.  It is, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.

This case was previously before the Board in May 2004, on 
which occasion it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, this appeal is once 
again being REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify you if 
further action is required on your part.


REMAND

The veteran in this case seeks an increased evaluation for 
service-connected post-traumatic stress disorder, as well as 
a total disability rating based upon individual 
unemployability.  In pertinent part, it is contended that the 
veteran's service-connected post-traumatic stress disorder is 
more severe than currently evaluated, and productive of a 
greater degree of impairment than is reflected by the 
50 percent schedular evaluation now assigned.  It is 
additionally contended that the veteran's service-connected 
disabilities, and, in particular, his service-connected 
post-traumatic stress disorder, are of a severity sufficient 
to preclude participation in any form of substantially 
gainful employment.

In that regard, service connection is currently in effect for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling; tinnitus, evaluated as 10 percent disabling; scars 
as the residual of a shell fragment wound to the left distal 
thigh, evaluated as noncompensably disabling; and hearing 
loss, also evaluated as noncompensably disabling.  The 
combined evaluation currently in effect for the veteran's 
various service-connected disabilities is 60 percent.  
Nonservice-connected disabilities include cardiovascular 
disease, including coronary artery disease with myocardial 
infarction, hypertension, peripheral vascular disease, and an 
abdominal aortic aneurysm; diabetes mellitus; renal stenosis; 
and a major depressive disorder, as well as a left below-the-
knee amputation.

The Board observes that, at the time of the aforementioned 
remand in May 2004, it was requested that the veteran be 
afforded VA psychiatric, audiometric, and dermatologic 
examinations in order to more accurately determine the 
current severity of his service-connected post-traumatic 
stress disorder, hearing loss, tinnitus, and shrapnel wound 
scar of the left distal thigh.  Following completion of the 
psychiatric examination, it was requested that the examiner 
specifically comment regarding the severity of the veteran's 
psychiatric symptomatology due solely to service-connected 
post-traumatic stress disorder, as opposed to other, 
nonservice-connected psychiatric disabilities, including a 
major depressive disorder.  The examiner was additionally 
requested to offer his opinion as to whether the veteran was 
effectively precluded from participation in all forms of 
substantially gainful employment, and, if so, whether that 
preclusion was due solely to his various service-connected 
disabilities (including post-traumatic stress disorder), or, 
rather, to a combination of service-connected and nonservice-
connected disabilities.

A review of the record discloses that the requested 
psychiatric examination was conducted in March 2005.  
However, that examination failed to distinguish psychiatric 
symptomatology due solely to the veteran's service-connected 
post-traumatic stress disorder, as opposed to his other, 
nonservice-connected psychiatric disabilities.  The examiner 
further failed to offer an opinion as to whether the veteran 
was effectively precluded from participation in all forms of 
substantially gainful employment, to include an opinion as to 
whether any such preclusion was due solely to his various 
service-connected disabilities as opposed to a combination of 
service-connected and nonservice-connected disabilities.  
Under the circumstances, the Board is of the opinion that an 
additional VA psychiatric examination, including the 
requested opinions, should be conducted prior to a final 
adjudication of the veteran's claims for an increased 
evaluation and a total disability rating based upon 
individual unemployability.

As noted above, at the time of the May 2004 remand, it was 
requested that, in addition to the aforementioned psychiatric 
examination, the veteran be afforded VA audiometric and 
dermatologic examinations.  A review of the record would 
appear to indicate that neither of those examinations has yet 
been accomplished.  Pursuant to various holdings of the 
United States Court of Appeals for Veterans Claims, the 
veteran is entitled to those examinations, as well as the 
above-referenced opinions, prior to a final adjudication of 
his current claims.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

Finally, the Board observes that, in an Informal Hearing 
presentation of December 2005, the veteran's accredited 
representative requested that the veteran be afforded an 
additional VA psychiatric examination to be conducted by an 
examiner other than the psychologist who conducted the March 
2005 psychiatric examination described above.  However, no 
explanation was offered as to why an examination by a 
different psychiatric examiner was necessary, or even 
desirable.  Under the circumstances, the Board is of the 
opinion that the RO should schedule the veteran for a 
psychiatric examination with whatever examiner it feels 
appropriate.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the aforementioned, the case is once again 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2005, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
additional VA psychiatric, audiometric, 
and dermatologic examinations in order to 
more accurately determine the current 
severity of his service-connected 
post-traumatic stress disorder, hearing 
loss, tinnitus, and shrapnel wound scar 
of the left distal thigh.    

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the psychiatric 
examination, the examiner should, to the 
extent possible, specifically comment as 
to the severity of psychiatric 
symptomatology due solely to the 
veteran's service-connected 
post-traumatic stress disorder, as 
opposed to other nonservice-connected  
psychiatric disabilities, including a 
major depressive disorder.  The examiner 
should, additionally, offer his opinion 
as to whether the veteran is effectively 
precluded from participation in all forms 
of substantially gainful employment, and, 
if so, whether that preclusion is due 
solely to his various service-connected 
disabilities (including post-traumatic 
stress disorder), or, rather, to a 
combination of service-connected and 
nonservice-connected disabilities.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place should be 
included in the examination reports.  

3.  The RO should then review the 
veteran's claims for an increased 
evaluation for service-connected 
post-traumatic stress disorder, and for a 
total disability rating based upon 
individual unemployability.  Should the 
benefit sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the last SSOC in September 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


